Citation Nr: 1205421	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.

In June 2006, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In September 2011, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  The letter advised the Veteran that the Board would assume he did not want another hearing and would proceed on the evidence of record if he did not respond within 30 days.  The Veteran did not respond to the September 2011 letter. Thus, the Board may properly consider the Veteran's claim.

In September 2006, August 2007, and September 2009, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a VA examination.  The matter was returned to the Board in May 2011. 


FINDINGS OF FACT

1.  Varicose veins of the left leg were noted upon entry onto active duty and underwent an increase in severity during service.

2.  Varicose veins of the right leg had their onset during active service.




CONCLUSIONS OF LAW

1.  The criteria for service-connected aggravation of varicose veins of the left leg have been met. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  The criteria for entitlement to service connection for varicose veins of the right leg have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for varicose veins.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's September 2006, August 2007, and September 2009 Remand orders is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from varicose veins that pre-existed and were aggravated by his military service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Subsequent manifestations of a chronic disease may be service connected where the same chronic disease was diagnosed in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2010); Jensen, supra, at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Court of Appeals for Veterans Claims (Court) has held that a lay person is competent to identify veins that are unnaturally distended or abnormally swollen and tortuous.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, as varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a medical determination and is capable of lay observation.  Id.; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's private medical records clearly demonstrate the existence of a present disability.  Private treatment records dated October 2010 show the existence of bilateral varicose veins of the lower extremities.  In an October 2009 statement, the Veteran's primary physician stated that the Veteran was under his care for symptomatic varicose veins that are large, uncomfortable, and require treatment.  In March 2009, the Veteran was provided with a VA examination and was diagnosed with severe varicose veins to the bilateral lower extremities.

The Veteran's pre-induction examination report shows asymptomatic varicose veins of the left leg in October 1961.  Subsequently, in June 1962, service treatment records show moderately severe varicosities of the left lower leg with edema.  As a result, the Veteran was referred to the Medical Board for a formal evaluation.  

A narrative summary completed pursuant to this evaluation shows that the Veteran had been aware that he had severe varicose veins, especially in the left lower leg, for several years prior to entry into active service.  Approximately two years before service, the Veteran suffered a small, superficial wound to the left lateral ankle that took several months to heal because of the poor circulation due to varicosities.  The Veteran was advised to avoid future injury to the leg due to the complications caused by his varicosities.  Upon examination, the Veteran was diagnosed with varicose veins in the legs, bilaterally, and a healed stasis ulcer of the left leg.  The evaluating physician recommended discharge due to the possibility that the Veteran would develop severe stasis ulcers upon any injury in the line of duty due to his severe varicose veins.  The Medical Board Proceedings report, dated July 1962, shows that the Veteran's bilateral varicose veins were not incident to service, existed prior to entry, and were not aggravated by active duty.  He is noted to have bilateral varicose veins that were swollen and painful.

With respect to the Veteran's right leg, his October 1961 pre-induction examination only notes varicose veins of the left leg, and does not indicate that his varicose veins were bilateral.  Thus, he is presumed sound as to his right leg.  There is no clear and unmistakable evidence showing that varicose veins of the right leg existed prior to service.  While the Veteran indicated that he had varicose veins of the right leg prior to service, none were noted on pre-induction examination in October 1961 or again on induction examination in June 1962; thus, there is some uncertainty.  Varicose veins of the right leg were thereafter diagnosed during service in July 1962.  The Veteran's in-service varicose veins of the right leg cannot be reasonably disassociated from his current varicose veins of the right leg.  Thus, the Board finds that varicose veins of the right leg were incurred during service.

With respect to the left leg, the pre-induction examination notes varicose veins of the left leg, asymptomatic.  Thus, the presumption of soundness does not attach as to the Veteran's left leg.  As the presumption of soundness does not apply, the evidence must establish that aggravation of the left leg varicose veins occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.

In the April 2004 notice of disagreement, the Veteran asserted that he first noticed that he was having problems with the left leg again after completing the first phase of training.  At his June 2006 hearing, the Veteran testified that he began having problems with his legs after one week in service and suffered painful swelling over the tops of his boots two weeks into training.  In an August 2007 statement, the Veteran's employer asserted that the Veteran worked for him prior to entry into service in June 1962, and that while he had problems with his varicose veins at that time, he did not have the swelling his legs that was apparent when he returned from military service.

The Veteran and his employer are competent to testify to his worsening symptoms of varicose veins, particularly with regard to any apparent swelling or the lack thereof.  Barr, 21 Vet. App. at 309.  The Veteran's testimony and statements and the statement provided by his employer are also credible as their accounts are consistent with each other and with the evidence in his service treatment records.  Caluza, 7 Vet. App. at 511.  Therefore, the lay evidence provided by the Veteran and his employer constitute competent and credible evidence of an increase of severity in service.  Furthermore, the Veteran's service treatment records show that his condition became more severe during service as his varicose veins of the left leg were noted to be asymptomatic at entry into service, and were found to be painful and swollen at discharge.  Lastly, private treatment records show that surgery was required to alleviate the Veteran's symptoms caused by his varicose veins, indicating that the underlying condition, and not just his symptoms, had worsened while he was in service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In March 2009, the Veteran was provided with a VA examination.  The examiner, a nurse practitioner, provided the opinion that the Veteran's bilateral varicose veins were not related to service as he has a family history of varicose veins and was only in service for one month.  Furthermore, in the March 2009 examination report and January 2010 addendum, the examiner provided the opinion that "there was not an increase in his varicose veins disorder during...service and that it was due to the natural progression of his disability."  The examiner explained that the Veteran's varicose veins were well-documented at entry and during service, and the Medical Board report showed that his varicose veins were not aggravated by service.  

In providing this opinion, the VA examiner did not address the lay evidence of record described above, showing that the Veteran did not have swelling prior to service, and based the provided opinion in large part on a single determination on the Medical Board report that was not supported by the narrative summary or otherwise explained.  Furthermore, the opinion provided is contradictory on its face as it alleges that the Veteran's left leg varicose veins did not undergo any increase in severity in service, and also that any increase in severity was due to the natural progression of his disability.  Therefore, as the VA examiner's opinion did not address the lay evidence of worsening during service, relied on an unsupported conclusory finding in the Medical Board report, and does not provide an opinion that can properly be considered the product of valid reasoning due to its contradictory nature, the Board finds that the opinion provided by the VA examiner is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-05 (2008) (finding that conclusory statements are of little probative value, and that the Board should assess whether the medical expert has applied valid medical analysis the facts of the particular case); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a medical opinion was inadequate where medical examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).

In view of the foregoing, the Board finds that the Veteran's pre-existing varicose veins of the left leg underwent an increase in severity during service, and the presumption of aggravation is raised as to the left leg.  Additionally, the Board finds that there is not clear and unmistakable evidence showing that the increase in disability was due to the natural progress of the disease.  Therefore, resolving any remaining doubt in favor of the Veteran, service connection for varicose veins of the left leg based upon in-service aggravation is warranted.  See 38 C.F.R. §§ 3.303(a),(b); Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

ORDER

Service connection for varicose veins if the right leg is granted. 

Service connection for varicose veins of the left leg, based upon in- service aggravation, is granted.
 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


